DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 1/28/2022. Amendments made to the claims and the Applicant's remarks have been entered and considered. 
Claims 1, 11 and 12 have been amended.   Claims 2-3 have been cancelled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Applicant argued that Nielsen discloses winding supports 6 on which electrical windings 8 are arranged and fastening elements 12 which are pivotably connected to the winding supports via the hinge pins 16 and are covered on the top of the alleged outer guides 60G and the alleged inner guides 60I to fix electrical connection lines 10 of the winding on the alleged body 60B.  In contrast to Nielsen, as shown in FIGS. 3 and 4 of the present application as reproduced below, the wings (140) of the present application are configured to be rotatably connected to the outer surfaces of the outer guides (120, corresponding to 60G of Nielsen) of the insulators and the 
This argument is not persuasive because the argument is referring to the details of the Applicant’s embodiment and not to the language of claim 1 which broader and not limited to the Applicant’s embodiment.  Claim 1 merely recites wherein a plurality of wings 12 configured to arrange the coils 8 are rotatably connected to corresponding outer surfaces 18 of the outer guides 60G of the plurality of insulators 6 which is shown by Nielsen in FIG. 2-3 and described in para[0024].  The language “the wings are supposed to be folded toward the outer surfaces of the outer guides to cover the coils arranged between the outer surfaces of the outer guides” is not in claim 1.
Regarding what was previously recited in now canceled claim 2, Applicant argued that Shinohara simply describes that the stator or armature is accommodated in a space surrounded by the stator cover (22) and the top cover (10). However, nothing in Shinohara teaches or suggests the features of an accommodation space for accommodating the wings connected to the outer surfaces of the outer guides of the insulator to arrange the coils between the outer guides and the wings is formed inside the housing cover of the motor housing, as in the present application. For example, as seen in FIG. 9 in the present application, an outer portion of the housing cover (720) is extended and an accommodation space (722) for accommodating the wings (140) is formed inside the extended outer portion of the housing cover of the motor housing (700), thereby miniaturizing the motor since a space for winding is reduced. Thus, clearly Applicant 
This argument is not persuasive because, although Nielsen does not show a motor housing configured to accommodate the plurality of insulators, such a motor housing is notoriously well known in the art.   Most motors having a rotor, a stator and insulators supporting coils on the stator as claimed are entirely enclosed in an accommodation space in a housing for protecting and shielding the motor and for sealing out water and for sealing in a coolant such as oil.  Shinohara is only one example of such a housing.

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Lee (U.S. Patent No. US 10,923,979 B2) in view of Nielsen (EP 2916437 A1) and Shinohara (US 8,314,528).
Elements of claim 1 of the instant application are recited in claim 1 of U.S. Patent No. 10,923,979 B2 as shown in the following table.  Elements in claim 1 missing from claim 1 of U.S. Patent No. 10,923,979 B2 are shown in bold.
Application
Lee (U.S. Patent No. 10,923,979 B2)
1. A motor comprising: 
a stator around which coils are wound; 
a rotor disposed inside the stator; 
a rotating shaft coupled to the rotor; 
a plurality of insulators positioned between the coils and the stator and including outer circumferential surfaces around which the coils are wound; and 
a motor housing configured to accommodate the plurality of insulators, 
wherein each insulator includes an inner guide, an outer guide, and a body configured to connect the inner guide to the outer guide, 

wherein a plurality of wings configured to arrange the coils are rotatably connected to the corresponding outer surfaces of the outer guides of the plurality of insulators, 
wherein an accommodation space configured to accommodate the plurality of wings is formed inside the motor housing, and
wherein the motor housing includes a housing and a housing cover, and the accommodation space is formed inside the housing cover.

a stator on which a coil is wound;  
a rotor disposed inside the stator;  
a rotational shaft coupled to the rotor;  and 
an insulator located between the coil and the stator and including an outer 
circumferential surface on which the coil is wound, 


wherein the insulator includes an inner guide, an outer guide, a body which connects the inner guide and the outer guide and on which the coil is wound, and 
a wing rotatably connected to an outer surface of the outer guide, and
 a plurality of guide grooves for guiding the coil are disposed on the outer surface of the outer 
guide.


Lee does not show:
the coil is a plurality of coils;
the insulator is a plurality of insulators;
the wing is a plurality of wings;
a motor housing configured to accommodate the plurality of insulators;
an accommodation space configured to accommodate the plurality of wings is formed inside the motor housing;
the motor housing includes a housing and a housing cover, and 
the accommodation space is formed inside the housing cover.
As to the first three bullets, Nielsen shows (FIG. 1):
the coil is a plurality of coils 8;
the insulator is a plurality of insulators 6; and
the wing is a plurality of wings 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator of Lee to have:
the coil is a plurality of coils 8;
the insulator is a plurality of insulators 6; and
the wing is a plurality of wings 12
as taught by Nielsen, for the advantageous benefit of driving a pump unit as taught by Nielsen (para[0002]) with a time-varying magnetic field generated by the plurality of coils 8.
As to the fourth and fifth, sixth and seventh bullets, Shinohara shows (FIG. 1)
a motor housing 10,22 configured to accommodate the plurality of insulators 5 (col.4:9-11); and
an accommodation space configured to accommodate the armature 21 is formed inside the motor housing 10,22;
the motor housing 10,22 includes a housing 22 and a housing cover 10, and 
the accommodation space is formed inside the housing cover 10 (col.3:5-15, col.4:9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator of Lee in view of Nielsen to have 
a motor housing configured to accommodate the plurality of insulators;
an accommodation space configured to accommodate the plurality of wings is formed inside the motor housing;
the motor housing includes a housing and a housing cover, and 
the accommodation space is formed inside the housing cover
as taught by Shinohara, for the advantageous benefit of accommodating the stator or armature as taught by Shinohara (col.3:5-15) and for protecting and shielding the stator or armature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (EP 2916437 A1) in view of Shinohara (US 8,314,528).
As to claim 1, Nielsen shows (FIG. 1-6) A motor (para[0001]) comprising: 
a stator (para[0022]:1) around which coils 8 are wound; 
a rotor disposed inside the stator (rotor para[0024]:7-8); (FIG. 2-3):

    PNG
    media_image1.png
    585
    1151
    media_image1.png
    Greyscale

a plurality of insulators 6 positioned between the coils 8 and the stator and including outer circumferential surfaces 60B around which the coils 8 are wound ; and 
wherein each insulator 6 includes an inner guide 60I, an outer guide 60G, and a body 60B configured to connect the inner guide 60I to the outer guide 60G,
wherein a plurality of wings 12 configured to arrange the coils 8 are rotatably connected to corresponding outer surfaces 18 of the outer guides 60G of the plurality of insulators 6 (para[0024]). 
Nielsen does not show:
a rotating shaft coupled to the rotor; 
a motor housing configured to accommodate the plurality of insulators;
an accommodation space configured to accommodate the plurality of wings is formed inside the motor housing;
the motor housing includes a housing and a housing cover, and 
the accommodation space is formed inside the housing cover.
As to the first bullet, Shinohara shows (FIG. 1) a rotating shaft 31 coupled to the rotor 32 (col.2:60-66).

As to the second, third, fourth and fifth bullets, Shinohara shows (FIG. 1)
a motor housing 10,22 configured to accommodate the plurality of insulators 5 (col.4:9-11); and
an accommodation space configured to accommodate the armature 21 is formed inside the motor housing 10,22;
the motor housing 10,22 includes a housing 22 and a housing cover 10, and 
the accommodation space is formed inside the housing cover 10 (col.3:5-15, col.4:9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Nielsen in view of Shinohara to have 
a motor housing 10,22 configured to accommodate the plurality of insulators 6;
an accommodation space configured to accommodate the plurality of wings 12 is formed inside the motor housing 10,22;
the motor housing 10,22 includes a housing 22 and a housing cover 10, and 
the accommodation space is formed inside the housing cover 10
as taught by Shinohara, for the advantageous benefit of accommodating the stator or armature as taught by Shinohara (col.3:5-15) and for protecting and shielding the stator or armature.
As to claim 4/1, Nielsen in view of Shinohara was discussed above with respect to claim 1 and Nielsen further shows (FIG. 2-3 above) a plurality of guide grooves 60A configured to guide the coils are formed in the outer surface of the outer guide 60G.
As to claim 12/4/1, Nielsen in view of Shinohara was discussed above with respect to claim 1 and Nielsen further shows (FIG. 2-3 above) each of the plurality of wings 12 has a height to cover the plurality of guide grooves 60G (the wings 12 are located over the guide grooves 60A).

Allowable Subject Matter
Claims 5-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of allowability of claim 5 is the inclusion of the limitation “each wing of the plurality of wings is connected to an adjacent wing of the plurality of wings by a wing connecting part” which is not found in or suggested by the prior art references.  Dependent claims 6-11 and 13 are allowable for the same reason.
The primary reason for the indication of allowability of claim 14 is the inclusion of the limitation “a busbar connecting part connected to a busbar is formed on at least one of the plurality of wings” which is not found in or suggested by the prior art references.  Dependent claims 15-17 are allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832